Citation Nr: 0716660	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to December 1, 2002 
for payment of additional compensation for the veteran's 
dependents.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired from service in November 1984 with more 
than 20 years of active service.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that assigned an effective date of 
December 1, 2002 for additional compensation benefits for the 
veteran's children.  In April 2004, after the RO issued a 
statement of the case (SOC) addressing the veteran's 
disagreement with that effective date, the veteran's timely 
substantive appeal was received in May 2004.  


FINDINGS OF FACT

1.  In a November 2000 rating decision, the veteran was 
awarded an increase in disability compensation from 20 
percent to 50 percent, effective in August 2000.

2.  The veteran's claim for additional compensation benefits 
based on dependent children was received in November 2002.

3.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse and child was received is December 1, 2002.


CONCLUSION OF LAW

The criteria for payment of additional compensation benefits 
for the veteran's dependent children are not met prior to 
December 1, 2002.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increase in 
his disability compensations benefits payments prior to 
December 1, 2002, for his dependent children, because he 
submitted evidence of such dependency within one year after a 
January 2002 rating decision which awarded him total 
disability compensation benefits based on individual 
unemployability.  

There is no dispute about the basic facts in this case.  The 
claims file reflects that the veteran was awarded a 20 
percent disability evaluation soon after his final service 
separation, with more than 20 years of service, in 1984.  By 
a November 2000 rating decision, the veteran was awarded an 
increase in disability compensation from 20 percent to 50 
percent, effective in August 2000.  The cover letter issued 
with that rating decision informed the veteran that he had 
become entitled to additional monthly benefits if he had 
dependents.  A rating decision of November 2001 further 
increased the veteran's combined rating to 70 percent based 
on increases in other service-connected disabilities.  
Thereafter, by a rating decision issued in January 2002, the 
veteran was awarded increased compensation, a total 
disability evaluation based on individual unemployability. 

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In this case, the facts 
establish when the veteran was awarded a disability 
evaluation of 30 percent or more.  The veteran does not 
contend that VA failed to notify him at that time that he was 
eligible for an increase in the benefit amount if he had one 
or more dependents.  The record further establishes that, 
following the November 2000 rating decision which awarded a 
disability evaluation in excess of 30 percent, the veteran 
was thereafter awarded a total disability evaluation based on 
individual unemployability, effective in January 2002.  The 
question before the Board is whether each of the rating 
decisions which awarded the veteran an increase in his 
disability compensation, both the November 2000 rating 
decision and the January 2002 rating decision, could be 
considered a "qualifying disability rating" under 38 C.F.R. 
§ 3.401(b) so as to allow an increase in compensation based 
on evidence of dependents submitted within one year after the 
decision.

As discussed more fully below, the definition of "qualifying 
rating decision" is a matter of law, not fact, and no 
further notice to the veteran or development of the claim 
would affect the outcome of his contention that the November 
2001 rating decision was a "qualifying rating decision" for 
purposes of the increased compensation available under 
38 C.F.R. § 3.401 based on submission of evidence of 
dependents after a qualifying rating decision.  Therefore, no 
further action or notice under the VCAA is required. 

Facts and analysis

Veterans having a 30 percent or more service-connected 
condition may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect. 38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).  In this case, the evidence 
shows that the veteran was awarded a disability compensation 
evaluation of 30 percent or more in November 2000, effective 
in August 2000.

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  In this case, the veteran does not contend that he 
provided evidence of his dependent prior to November 2002.  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  38 C.F.R. § 3.401(b) (emphasis added).  

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent can occur is 
the first day of the month following the effective date.  
38 C.F.R. § 3.31.

In this case, in a November 2000 rating decision, the RO 
granted a claim for an increased disability evaluation for a 
lumbosacral back disability.  The increased evaluation for 
that disability increased the veteran's combined disability 
evaluation for all disabilities from 20 percent to 50 
percent, effective in August 2000.  In the cover letter to 
the veteran advising him of the November 2000 rating 
decision, the RO informed the veteran that he was entitled to 
additional monthly benefits if he had dependents.

The veteran thereafter submitted a claim that he was totally 
disabled by his service-connected disabilities, and, by a 
rating decision issued in January 2002, that claim was 
granted, effective January 3, 2001.  

The veteran submitted a Declaration of Status of Dependents 
that was received in early November 2002.  The veteran 
provided evidence that he had two children.  

The statute and regulation governing increased compensation 
based on dependency authorize an increase in compensation 
payments for the veteran's dependents if the veteran provides 
evidence of dependency within one year following the 
"qualifying rating decision."  The statute and regulations 
governing increased compensation based on dependency, when 
read together, mean that the first rating decision which 
awards the veteran a disability evaluation of 30 percent or 
more is the rating decision which qualifies a veteran to 
receive increased compensation based on dependency, since a 
veteran with a disability evaluation below 30 percent cannot 
received increased compensation based on dependency.  See 
38 U.S.C.A. § 1115.

In this case, the rating decision which first granted the 
veteran a disability evaluation in excess of 20 percent was 
issued in November 2000.  Therefore, the November 2000 rating 
decision, effective in August 2000, was the "qualifying 
rating decision" following which increased compensation for 
dependents was allowed if the veteran submitted evidence of 
dependency within one year.  The law and regulations do not 
provide that multiple disability ratings may be considered 
the "qualifying rating decision" for purposes of 38 C.F.R. 
§ 3.401(b).  In particular, the regulation described only a 
singular "qualifying rating decision" rather than plural 
"qualifying rating decisions."  

Thus, the regulations at 38 C.F.R. § 3.401(b) and 38 C.F.R. 
§ 3.31, read together with 38 U.S.C.A. § 5110, make it clear 
that, once the one-year period elapses after the initial 
"qualifying rating decision" which authorizes entitlement 
to increased compensation based on dependents, later rating 
decisions which continue or increase an evaluation in excess 
of 30 percent do not requalify the veteran for increased 
benefits based on dependents.  The veteran argues, in 
essence, that 38 C.F.R. § 3.401(b) reauthorizes a one-year 
period for submission of evidence of dependents when rating 
decisions awarding further increases in compensations are 
issued after the veteran is already qualified for increased 
compensation based on dependents.  The Board does not agree 
that the statute and regulations governing this case may be 
so interpreted.   

The veteran became entitled to additional compensation for 
dependents in August 2000, the effective date for the 
combined disability rating in excess of 20 percent. He was, 
under the governing statute and regulations, allowed one year 
to submit evidence of his dependents so as to obtain the 
increased compensation based on those dependents effective in 
August 2000.  The veteran did not provide evidence of his 
dependents until November 2002.  Therefore, the one-year 
period for an increased compensation benefits effective as of 
the date of the "qualifying rating decision" had expired.  
The governing statute and regulations preclude a finding that 
later rating decisions which further increased the veteran's 
disability evaluation may be considered "qualifying" rating 
decisions.  

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the law instructs that the effective date 
for additional compensation for dependents is the latest of 
the four dates identified by the regulation.  The veteran is 
not entitled to increased benefits based on the dependency of 
his children until the month following the November 2002 
submission of evidence as to status of dependents.  The 
effective date of December 1, 2002 assigned as the first date 
for commencement of the award of an increase in compensation 
based on dependents is correct, and the Board has no 
authority to award an effective date for the increase prior 
to that date.  38 C.F.R. §§ 3.31, 3.401(b)(3).  

The law, rather than any factual matters which may be 
disputed, controls this decision, so the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  As the disposition of this claim is based on the 
law, and not the facts, the claim for increased disability 
compensation benefits prior to December 1, 2002, based on 
dependents must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

The appeal for an effective date prior to December 1, 2002 
for increased disability compensation benefits based on 
dependents is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


